Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-7, and 9-20 are allowed.

In the final rejection mailed 03 FEB 22 it was indicated that the claims contained allowable subject matter but the application was still rejected for reasons related to clarity under 35 U.S.C. 112(b).  In an interview conducted 02 MAY 22, Applicant submitted proposed claim amendments to overcome the 112 rejections.  The examiner agreed that these amendments would overcome the previous rejection.  These amendments appear in the after-final amendment and places the application in condition for allowance.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach “ formulating forward and backward traveling wave information based on a fourth scale of the wavelet transform results of voltage traveling waves and a fourth scale of the wavelet transform results of current traveling waves multiplied by a system surge impedance value; using the forward and backward traveling wave information to obtain differential traveling wave information and bias traveling wave information; using the differential traveling wave information and the bias traveling wave information for traveling wave-based differential protection; and using a first scale of and the fourth scale of the wavelet transform results of current traveling waves for traveling wave-based boundary protection.”

Regarding claim 17: the prior art of record does not teach “the traveling wave device formulates forward and backward traveling wave information based on a fourth scale of the wavelet transform results of voltage traveling waves and a fourth scale of the wavelet transform results of current traveling waves multiplied by a system surge impedance value, uses the forward and backward traveling wave information to obtain differential traveling wave information and bias traveling wave information, uses the differential traveling wave information and the bias traveling wave information for traveling wave-based differential protection, and uses a first scale of and the fourth scale of the wavelet transform results of current traveling waves for traveling wave-based boundary protection.”

Regarding claim 19: the prior art of record does not teach “forward and backward traveling wave information based on a fourth scale of the wavelet transform results of voltage traveling waves and a fourth scale of the wavelet transform results of current traveling waves multiplied by a system surge impedance value; using the forward and backward traveling wave information to obtain differential traveling wave information and bias traveling wave information; using the differential traveling wave information and the bias traveling wave information for traveling wave-based differential protection; and using a first scale of and the fourth scale of the wavelet transform results of current traveling waves for traveling wave-based boundary protection.”

Regarding claims 2-3, 6-7, 9-16, 18, and 20: claims 2-3, 6-7, 9-16, 18 and 20 are allowable due to dependence on allowed claims 1, 17 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839